Case 2:19-mj-00027-BAT Document 6 Filed 02/15/19 Page 1 of 6

AO 93 (Rey. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT a
ii CERTIFIED TRUE COPY i Fr & g
ATTEST: WILLIAM M. MCCOOL

Western District of Washington Clerk, US. District Court
Western District of Washington |<

By Lani, Nine __ Nae os ‘ j o
Deputy Clerk Tgp

 
 

In the Matter of the Search of )

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. MJ19-027

)

)

)

Information associated with
armcnamee98022@gmail.com and
other accounts that are stored at Google

SEARCH AND SEIZURE WARRANT

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its location):

See Attachment A, attached hereto and incorporated herein by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, attached hereto and incorporated herein by reference

YOU ARE COMMANDED to execute this warrant on or before Z | | | | om (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to any U.S.M.J. of the W.D.W.A,
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

0 for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

 

Date and time issued: ig 19 1S AM

*~ Judge's signature

City and state: Seattle, Washington Brian A. Tsuchida, Chief U.S. Magistrate Judge

 

 

Printed name and title
Case 2:19-mj-00027-BAT Document6 Filed 02/15/19 Page 2 of 6

AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
MS 19- 027} 01/29/2019 12:34 Pm | Seakcu WARRABT SusmiTren ELECT Omi bacey
Inventory made in the presence of : N | _ SEARCH WARRAMT SUBMuTTED THAOVEH Google
LERS PoRTraAc
Inventory of the property taken and name of any person(s) seized:

 

 

 

 

N/A - Resucrs Yo be Recewed ELECTRoNicaccy

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

gi |e 2014 a

Executing officer's signature

LUCAS Kowe. , Shecem. Aten?

Printed name and title

Date:

 

 

 

 

 
Oo Se WD nH fk WY NHN

NY NHN WY NY NY NY HB BH HO eee ee
eoN AAR HOH HEH SF GeOERAABREBHES

 

 

Case 2:19-mj-00027-BAT Document 6 Filed 02/15/19 Page 3 of 6

ATTACHMENT A
Account to be Searched
This warrant applies to information associated with the following email accounts

that are stored at premises owned, maintained, controlled, or operated by Google
Incorporated, an e-mail provider headquartered at 1600 Amphitheatre Parkway,
Mountain View, California, 94043:

armcnamee98022(@gmail.com,

alderson509@gmail.com, and

alderson98022@gmail.com

UNITED STATES ATTORNEY

AFFIDAVIT OF SA MILAS HOWE TE Tare
USAO #2018R001185 SEATTLE, WASHINGTON 98101
(206) 553-7970
1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-mj-00027-BAT Document 6 Filed 02/15/19 Page 4 of 6

ATTACHMENT B
I. Section I - Information to be disclosed by Google, Incorporated, for search:
To the extent that the information described in Attachment A is within the
possession, custody, or control of Google, Incorporated (“Google”), including any e-
mails, records, files, logs, or information that has been deleted but is still available to
Google, Google is required to disclose the following information to the government for
each account or identifier listed in Attachment A:

a. The contents of all e-mails associated with the account, including
stored or preserved copies of e-mails sent to and from the account, draft e-mails, the
source and destination addresses associated with each e-mail, the date and time at which
each e-mail was sent, and the size and length of each e-mail;

b. All records or other information regarding the identification of the
account, to include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created, the
length of service, the IP address used to register the account, log-in IP addresses
associated with session times and dates, account status, alternative e-mail addresses
provided during registration, methods of connecting, log files, and means and source of
payment (including any credit or bank account number);

 

 

c. The types of service utilized;

d. All records pertaining to communications between Google and any
person regarding the account, including contacts with support services and records of
|] actions taken.

e. All records or other information stored at any time by an individual
using the account, including address books, contact and buddy lists, calendar data,
pictures, and files;

f. All subscriber records associated with the specified account
including lists of all related accounts, any contact lists, and content and/or preserved data.

 

 

UNITED STATES ATTORNEY

AFFIDAVIT OF SA MILAS HOWE . 700 ow Sure

USAO #2018R001185 SEATTLE, WASHINGTON 98101
, (206) 553-7970
Co eo KA A & W NY eS

De hte pe
wn -—- &

 

N NM WH NY NH NY NY DH NH we ww Se
on NAN OH hh WH NY SH S&S 6 OO WD A A

 

 

 

Case 2:19-mj-00027-BAT Document 6 Filed 02/15/19 Page 5 of 6

II. Section I - Information to be seized by the government
All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Bank Fraud, in violation of Title 18,
United States Code, Section 1344, Wire Fraud, in violation of Title 18, United States
Code, Section 1343, and Identity Theft, in violation of Title 21, United States Code,
Section 1028A, including, for the account or identifier listed on Attachment A,
information pertaining to the following matters:

a. Communications or material related to Austin McNamee;

b. Communications, or material related to credit cards, banks, or

financial institutions;

c. Communications or material related to purchases from vendors of
good or services, including disputed purchases;

d. Communications or material related to lost property in the care of
airlines;

f. Personal identifying information, including but not limited to Social
Security numbers, dates of birth, account numbers, and passwords;

g. All messages, documents, and profile information, attachments, or
other data that serves to identify any persons who use or access the account
specified, or who exercise in any way any dominion or control over the
specified account; .

h. Any address lists or buddy/contact lists associated with the specified
account;

i. All messages, documents and profile information, attachments, or
other data that otherwise constitutes evidence, fruits, or instrumentalities of
violations of Bank Fraud, in violation of Title 18, United States Code,

Section 1344, Wire Fraud, in violation of Title 18, United States Code,
Section 1343, and Identity Theft, in violation of Title 21, United States

Code, Section 1028A .
: UNITED STATES ATTORNEY
AFFIDAVIT OF SA MILAS HOWE 700 STEWART STREET, SUITE

(206) 553-7970
Oo Oo DTN DW BRB W NH =

bet keke pee
Rn vA & WwW NY = &

N NY WY N NY NHN NY NY DH | =
on NAN hh £& WH WH = S&S © oO

pom
~

 

 

Case 2:19-mj-00027-BAT Document 6 Filed 02/15/19 Page 6 of 6

j- All subscriber records associated with the specified account,
including name, address, local and long distance telephone connection
records, or records of session times and durations, length of service
(including start date) and types of service utilized, telephone or instrument
number or other subscriber number or identity, including any temporarily
assigned network address, and means and source of payment for such
service) including any credit card or bank account number;

k. All log records, including IP address captures, associated with the
specified account; and

1. Any records of communications between the email service provider,
and any person about issues relating to the account, such as technical
problems, billing inquiries, or complaints from other users about the
specified account. This to include records of contacts between the
subscriber and the provider’s support services, as well as records of any
actions taken by the provider or subscriber as a result of the
communications.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA MILAS HOWE 700 STEWART STREET, Suite
USAO #2018R001185 SEATTLE, WASHINGTON 98101

(206) 5S3-7970
